DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 are rejected under 35 U.S.C. 102a1as being anticipated by Georgeson et al. (U.S. Patent 7,649,976).
U.S. Patent 7,649,976 to Georgeson et al.

    PNG
    media_image1.png
    451
    520
    media_image1.png
    Greyscale

[col.2:57-60]
System 100 utilizes conventional X-ray backscattering technology to capture and display 2-D, 2-D panoramic and 3-D geometric information of the hidden objects of structure and/or system 102 …

 [col.2:63-67]
The X-ray backscatter unit electronically generates X-rays to examine an object and/or system by capturing data 104 from X-ray photons that are scattered from the objects and/or systems undergoing inspection and produces characteristic shadow-like images similar to medical X-rays ...
[col.3:14-17]
Fiducials of known dimensions and/or depth may be placed in the region of the X-ray shot in order to supplement accurate dimensional and depth information
[col.4:56-62]
It is noteworthy that the 3-D images produced by reconstruction backscatter X-rays can be produced in a variety of ways including, but not limited to, (1) orienting collimators to collect scattered X-rays coming from several known orientations; (2) using multiple detectors that are collimated to only register X-rays coming from specific directions; (3) a flying spot detector; (4) upgrading a 2-D scan system …


As per claims 1 and 19, Georgeson et al. disclose an X-ray backscatter imaging  system (100) and corresponding method comprising: 
an X-ray source and an X-ray detector array (not shown above); and 
an image acquisition circuitry (106) configured to acquire electrical signals output by the respective X-ray detectors during a single scan of the system and to generate at least one of a two-dimensional (2-D) and a three-dimensional (3-D) tomographic image of the object, at least one of the dimensions corresponding to depth-sensitive information (see Fig. and excerpts shown above; see also col.4:33-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. (U.S. Patent 7,649,976).
As per claims 7-8, Georgeson et al. disclose a system as recited in claim 1, but do not explicitly disclose a system:
a) wherein the X-Ray detector array comprises an array of X rows of the X-Ray detectors and Y columns of the X-Ray detectors … and 
b) wherein the X-Ray source generates a generally fan- shaped beam of X-Ray radiation and wherein the array of X-Ray detectors is offset from the generally fan-shaped 
Georgeson et al. however, disclose a conventional backscatter unit. Examiner takes the position that a conventional backscatter unit includes at least an X-ray source and detector(s) ((see Fig. and excerpts shown above). Available X-ray detectors1,2 include, but not limited to, detectors including a grid-like array of sensors.  Additionally, Georgeson et al. suggest that modifications to the system are anticipated, including but not limited to the acquisition of backscattered X-rays and modifications to device components (see for example, col.4:56-67; col. 5:1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Georgeson et al. such that it incorporated the limitations cited in a-b, above. One would have been motivated to make such a modification for the purpose of ensuring acquisition of X-ray data to produce at least 3-D image data of an object under investigation as suggested by Georgeson et al. (see for example, col.4:56-67; col. 5:1-5).
As per claims 9-10, Georgeson et al. as modified above, disclose a system as recited in claim 7, but do not explicitly disclose a system:
c-d) wherein the X-Ray source and the array of X-Ray detectors are rotated together relative to a fixed point on the object as the object remains stationary and wherein the image acquisition circuitry includes processing logic that performs a reconstruction algorithm that processes the electrical signals output from the X-Ray 
Georgeson et al. however, disclose variations of image data acquisition  (see for example, col.4:56-67; col. 5:1-5)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the system of Georgeson et al. such that it incorporated the limitations cited in c-d, above. One would have been motivated to make such a modification for the purpose of ensuring acquisition of X-ray data to produce at least 3-D image data of an object under investigation as suggested by Georgeson et al. (see for example, col.4:56-67; col. 5:1-5).
As per claims 11-12, Georgeson et al. as modified above, disclose a system as recited in claim 7, but do not explicitly disclose a system:
e-f) wherein the X-Ray source and the array of X-Ray detectors are in fixed locations as the object is rotated and wherein the image acquisition circuitry includes processing logic that performs a reconstruction algorithm that processes the electrical signals output from the X-Ray detectors at different angles of the rotating object to reconstruct a 3-D tomographic image of the object.
Georgeson et al. however, disclose variations of image data acquisition  (see for example, col.4:56-67; col. 5:1-5)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the system of Georgeson et al. such that it incorporated the limitations cited in e-f, above. One would have been motivated to make such a modification for the purpose of ensuring acquisition of X-ray data to produce at 
As per claims 13-17, Georgeson et al. as modified above, disclose a system as recited in claim 7, but do not explicitly disclose a system
g-k) wherein the X-Ray source generates a line array of generally pencil-shaped beams of X-Ray radiation … wherein the X-Ray source and the array of X-Ray detectors are rotated together relative to a fixed point on the object as the object remains stationary; wherein the image acquisition circuitry includes processing logic that performs a reconstruction algorithm that processes the electrical signals output from the X-Ray detectors at different angles of the rotating X-Ray source and array of X-Ray detectors to reconstruct a 3-D tomographic image of the object; wherein the X-Ray source and the array of X-Ray detectors are in fixed locations as the object is rotated … and wherein the image acquisition circuitry includes processing logic that performs a reconstruction algorithm that processes the electrical signals out from the X-Ray detectors at different angles of the rotating object to reconstruct a 3-D tomographic image of the object.
Georgeson et al. however, disclose variations of image data acquisition  (see for example, col.4:56-67; col. 5:1-5)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the system of Georgeson et al. such that it incorporated the limitations cited in g-k, above. One would have been motivated to make such a modification for the purpose of ensuring acquisition of X-ray data to produce at 
As per claim 18, Georgeson et al. as modified above, disclose a system wherein the X-Ray detectors are collimated by a collimation grid that is secured to the front face of the array of X-ray detectors, the collimation grid comprising fins of high atomic number (see for example Fig. and excerpts shown above – keyword(s) - collimators; collimated).
Allowable Subject Matter
Claims 2-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 2 and dependent claims 3-6, the examiner found no reference in the prior art that disclosed or rendered obvious a system wherein the image acquisition circuitry comprises: memory; and processing logic, the processing logic being configured to perform a binning algorithm, wherein the binning algorithm uses N energy levels as N threshold (TH) values, respectively, and compares a respective energy level of each of the acquired electrical signals to the N TH values to determine which of N+1 bins in the memory the respective acquired electrical signal is to be allocated to, where N is a positive integer that is greater than or equal to one, and wherein the processing logic generates the depth- sensitive information based, at least in part, on which of the bins the acquired electrical signals have been allocated to in the memory.
As per claim 20, the examiner found no reference in the prior art that disclosed or rendered obvious a method wherein the image acquisition circuitry comprises processing logic and memory, the method further comprising: in the processing logic, performing a binning algorithm comprising: analyzing a respective energy level of each of the acquired electrical signals and allocating the respective acquired electrical signal to one of a plurality of bins in the memory based on results of the analysis; and generating depth-sensitive information based, at least in part, on which of the bins each of the acquired electrical signals has been allocated to the memory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20130206985

    PNG
    media_image2.png
    565
    781
    media_image2.png
    Greyscale

[0010] FIG. 1 illustrates some embodiments of an imaging system using radiography to detect backscattering

Abstract
Systems and methods for imaging an object using backscattered radiation are described. The imaging system comprises both a radiation source for irradiating an object that is rotationally movable about the object, and a detector for detecting backscattered radiation from the object that can be disposed on substantially the same side of the object as the source and which can be rotationally movable about the object. The detector can be separated into multiple detector segments with each segment having a single line of sight projection through the object and so detects radiation along that line of sight. Thus, each detector segment can isolate the desired component of the backscattered radiation. By moving independently of each other about the object, the source and detector can collect multiple images of the object at different angles of rotation and generate a three dimensional reconstruction of the object. Other embodiments are described.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/X-ray_detector
        2 https://en.wikipedia.org/wiki/Flat-panel_detector